In a negligence action to recover damages for personal injury, defendant appeals from a judgment of the Supreme Court, Kings County, entered March 27, 1961 after trial upon- a jury’s verdict in plaintiff’s favor for $15,000. Judgment affirmed, with costs. No opinion. Kleinfeld, Acting P. J., Christ and Rabin, JJ., concur; Hill and Hopkins, JJ., dissent and vote to reverse the judgment and to grant a new trial unless plaintiff shall stipulate to reduce to $10,000 the verdict in her favor; and if plaintiff so stipulates, vote to affirm the judgment as thus reduced, with the following memorandum: In our opinion under all the circumstances disclosed by this record, the verdict of $15,000 was excessive at least to the extent indicated.